Citation Nr: 1741435	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a compensable rating for service-connected left hamstring muscle injury, effective November 2, 2007. 

2. Entitlement to a rating in excess of 10 percent for service-connected left hamstring muscle injury, effective May 11, 2016. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from April 1977 to January 1978, August 2002 to March 2003, and March 2005 to November 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has since been transferred to the St. Petersburg, Florida, RO (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In the June 2008 rating decision, the Veteran was granted service connection for a left hamstring disability and assigned an initial noncompensable rating, effective November 2, 2007.  Subsequently, the February 2017 rating decision increased the Veteran's left hamstring disability to 10 percent disabling, effective May 11, 2016.  

The case was previously before the Board in November 2014 when it was remanded for additional development.  That development has been completed, and thus the case may now be reviewed on the merits. 

The Board notes that the AOJ has assigned separate ratings for separate periods of time during the appeal period.  Thus, the Board has characterized this claim in light of the distinction noted in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim, a practice known as "staged ratings.")   

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran disagrees with the present assignment of a noncompensable disability rating for his service-connected left hamstring muscle injury, which is effective November 2, 2007, and a 10 percent rating effective May 11, 2016.  

In connection with the claim, the Veteran was afforded an examination in May 2008, to which the examiner diagnosed a torn left hamstring, aggravated by stairs.  The examiner noted that there was no deformity, swelling, or palpable tenderness to the hamstring, and that no atrophy or muscle spasms were present.  

The case came before the Board in November 2014.  The Board was unable to assign an increased rating based on the remoteness of the previous medical examination, and the lack of treatment records to contemporaneously detail the severity of the Veteran's hamstring condition. 

In this regard, the Veteran was last afforded a VA examination in May 2016, which he reported being in constant pain, having decreased flexibility, a lack of endurance, and the occasional need to use a brace.  The examiner noted that the Veteran had difficulty with prolonged weight-bearing, exertional activity, but no sedentary restrictions.  Based on these manifestations, the AOJ reassigned the Veteran's disability rating to 10 percent disabling, effective May 11, 2016, the date of examination. 

Subsequent to that VA examination, through representation, the Veteran submitted a July 2017 statement alleging that his left hamstring muscle injury had worsened since his last VA examination to a degree that would be considered moderately-severe, to severe in nature.  Additionally, the Veteran asserted that the severe pain he experienced limited the range of motion of his hip and knee, and caused even worsened range of motion during flare-ups. 

Therefore, to ensure that the evidence of record reflects the current severity of the Veteran's service-connected left hamstring muscle injury, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe.).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including obtaining any VA and private treatment records since the February 2017 supplemental statement of the case. 

2. Afford the Veteran an appropriate VA examination to determine the current severity of his service-connected left hamstring muscle injury.  The examiner is specifically requested to determine whether the left hamstring disability affects the functioning of the Veteran's left knee and/or hip and, if so, describe the extent of functional impairment.  If the Veteran's disability has increased in severity since the May 2016 VA examination, the examiner is requested to identify the date(s) of increased severity to the extent possible. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

